   Case: 3:19-cv-00085-WHR Doc #: 27 Filed: 02/23/21 Page: 1 of 2 PAGEID #: 150




                         UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF OHIO
                          WESTERN DIVISION AT DAYTON

PROBITY ENTERPRISES, INC.,                  :   Case No. 3:19-cv-85
                                            :
        Plaintiff,                          :   District Judge Walter H. Rice
                                            :   Magistrate Judge Sharon L. Ovington
vs.                                         :   (mediation referral)
                                            :
LEGION LOGISTICS, LLC,                      :
                                            :
        Defendant.                          :
                                            :


                 ORDER FOR COURT-CONDUCTED MEDIATION


       The above-captioned case is hereby set for mediation via telephone at 10:00 a.m.

on April 9, 2021. The terms and conditions of the mediation are as follows:

Designation of Mediator: Magistrate Judge Sharon L. Ovington will serve as the

mediator in this case.

Preparation for Mediation: No later than 5:00 p.m. on April 6, 2021, each party shall

submit a mediation conference statement in letter form, to Judge Ovington’s chambers

(via email at Ovington_Chambers@ohsd.uscourts.gov), with copy to opposing counsel.

Mediation statements are not to be filed on the Court’s docket. The mediation statement

shall set forth: (1) the relevant positions of the parties concerning factual issues; (2)

issues of law; (3) damages; and (4) the settlement-negotiation history of the case,

including a recitation of any specific demands and offers previously made. Additionally,

the mediation statement must include the telephone number for the Court to contact
   Case: 3:19-cv-00085-WHR Doc #: 27 Filed: 02/23/21 Page: 2 of 2 PAGEID #: 151




counsel directly. These statements will be maintained by the Court separate and apart

from the case file.

Confidential Mediation Statements: Each party may—but is not required to—submit

to Judge Ovington (via email at Ovington_Chambers@ohsd.uscourts.gov), a confidential

mediation statement designated “Mediator’s Eyes Only.” Such confidential statements

will not be revealed to any person or entity, including any party involved in the mediation

or case. The confidential mediation statements will be maintained separate and apart

from the case file. Submitting a confidential mediation statement does not relieve a party

of its duty to submit and exchange the mediation conference statement as the previous

paragraph requires.

Attendance and Participation: Unless excused by the Court, the parties or party

representatives with complete authority to negotiate a settlement of the case shall attend

the mediation session.

Confidentiality: Pursuant to S.D. Ohio Civ. R. 16.3(c), all statements made by the

parties relating to the substance or merits of claims or defenses made in the case, whether

written or oral, made for the first time during the mediation conference or in the required

mediation conference statements, shall be kept confidential by the Court, the parties, and

counsel. Such statements shall not be admissible as evidence, for any reason, during the

trial of this case.

       IT IS SO ORDERED.

February 22, 2021                                         s/Sharon L. Ovington
                                                           Sharon L. Ovington
                                                      United States Magistrate Judge


                                             2
